DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 7, 2021 was received. Claims 39-47 amended. Claims 8-9 and 19-20 were canceled. No claims were added. Claims 6, 13-14 and 22-38 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 9, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-12, 15-18, 21 and 39-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10-12, 15-18, 21 and 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “low-energy” and “low-pressure plasma” renders the claim indefinite, as “low-energy” and “low-pressure” are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims do not provide any other limitation to define what is considered as “low energy” “low pressure plasma”. For 

The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, on claims 41, 43 and 47 are withdrawn, because the claims have been amended. .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622). 

Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Kondo teaches the solvent includes organic solvent, 2-propanol (alcohol based solvent), water and mixtures thereof (paragraph 0086), but Kondo in view of Kishimoto and Byun does not explicitly teach the solvent mixtures includes DMSO and alcohol based solvent. However, Weber teaches a method of forming inkjet printing (abstract). Weber and Kondo are analogous as they both teaches to inkjet print a water solution comprising metal ions on a substrate (column 2 lines 20-25, 31-56, column 9 lines 34-47 of Weber; paragraphs 0016 and 0086-0087 of Kondo). Weber teaches carrier of the inkjet ink composition is water with a co-solvent of alcohol, such as isopropyl alcohol 
Regarding claim 2, Kondo teaches the substrate is glass, organic resins or metal (inorganic) (paragraphs 0110-0114).
Regarding claim 3, Kondo teaches the substrate is polyethylene terephthalate, polyimide, polyethylene naphthalate (paragraph 0112).  
Regarding claim 4, Kondo teaches the discharge gas for the plasma is nitrogen or rare gas (inert gas) (paragraph 0122) (inert gas plasma).
Regarding claim 5, Kondo teaches the discharge gas for the plasma is nitrogen or argon (paragraph 0122) (argon plasma or nitrogen plasma).
Regarding claim 7, Kondo teaches the plasma has a radio frequency of 100-150Mhz (paragraph 0126) (the first set of exposure parameters includes at least radio frequency). 
Regarding claim 11, Kondo teaches the plasma exposure time as 10 seconds (the exposure time is between 1 second and 5 minutes) (paragraphs 0174, 0178, 0183). 

Regarding claim 17, Kondo teaches a coating is formed on the substrate before the ink composition is applied to form the pattern thin film (paragraph 0115) and a plasma treatment is performed on the surface of the substrate before the ink composition is applied to form the pattern thin film (paragraph 0139), thus, Kondo teaches to treat the surface of the substrate to create the pre-treated substrate. 
Regarding claim 21, Kondo teaches the metal cation source are metal salt includes sulfate (reads on M(SO4)n), nitrate (reads on M(NO3)n) or silver chloride, copper chloride or nickel chloride (read on MCln) (paragraphs 0084-0085).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) , in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Antonelli (US5312529).
Regarding claim 10, Kondo in view of Byun and Weber teaches all limitations of this claim, except the gas flow rate of the plasma. However, Antonelli teaches a method of treating a surface with low temperature plasma. Kondo and Antonelli are analogues because they both teach low temperature plasma (abstract of Antonelli; paragraphs 0026 of Kondo). Antonelli teaches the power level to initiate the plasma varies depending on flow rate during low temperature plasma process (column 5 lines 25-46, column 6 lines 1-20). Kondo further teaches the power level applied to the electrode (to initiate the plasma) governs the uniformity and density of plasma, as well as the film Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Kim (US20130106942).
Regarding claim 15, Kondo in view of Byun and Weber teaches all limitations of this claim, except to apply a mask to the substrate. However, Kim teaches a method of forming patterns on a substrate using inkjet printing (paragraph 0009). Kim and Kondo are analogous because they both teaches to form conductive circuit wiring pattern on a substrate using liquid ink by inkjet printing (paragraphs 0007 and 0009 of Kim; paragraphs 0002, 0087, 0095 by Kondo). Kim teaches mask is used to form the opening defining a portion where the conductive patterns are to be formed, which prevents the ink from spreading in a direction of width during inkjet printing of the ink (paragraphs 0009, 0050) (applying a mask having a void area on the pre-treated surface of the substrate, and applying the ink composition in the void area of the mask, wherein the void area is patterned according to the predefined pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Shanker (US20140166616).
Regarding claim 16, Kondo in view of Byun and Weber teaches all limitations of this claim, except repeating the exposure of the substrate to the plasma for predefined number of cycles, wherein at least one exposure parameter of the first set of exposure parameters is set differently at each cycle. However, Shanker teaches a method of using a remote plasma source to performed surface treatment on the substrate (paragraph 0005). Shanker and Kondo are analogues because they both teaches to plasma treat a surface of the substrate (Shanker paragraph 0005; Kondo paragraph 0016). Shanker teaches to repeat exposing regions of the substrate (repeat the exposure of the substrate) to a plasma under different process parameters (exposure . 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Sharma (US20070184208). 
Regarding claims 18, Kondo in view of Byun and Weber teaches all limitation of this claim, except the pretreatment steps. However, Sharma teaches a method for . 

Claims 39-42 and 44- 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of .
Regarding claim 39, Kondo in view of Byun and Weber further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water in the solvent mixture (paragraph 0086). Therefore, Kondo teaches all limitations of this claim, except the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, silver nitrate) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 40wt%) in the precursor containing film (the ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 40wt% of the metal salt lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 40wt% of the silver nitrate. It would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 40, Kondo in view of Byun and Weber further teaches the ink composition includes a metal cation (metal salt) (paragraph 0085) and the solvent includes water in the solvent mixture (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the HAuCl4 as the metal cation source and the concentration of HAuCl4. However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic salt, such as copper nitrate (one of Kondo’s metallic cation source, see paragraph 0085) and chloroauric acid tetrahydrate (HAuCl4) are functionally equivalent metallic salt as the metallic cation source in the ink composition for forming the conductive film (paragraph 0060). Therefore, it would have been obvious to one of ordinary skill in the art to substitute chloroauric acid tetrahydrate (HAuCl4) for copper nitrate as the metallic 4) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 10 wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 10wt% of metal salt (HAuCl4) lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 10wt% of the metallic salt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes the HAuCl4 in the amount of 5 to 80 percent by mass (includes 10 wt% as claimed) as suggested by Hori in the method of forming a patterned metal film on a substrate as disclosed by Kondo in view of Byun and Weber because Hori teaches such concentration of metallic compounds in the ink composition provides resulting conductive film with low specific resistance (paragraph 0061). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use HAuCl4 in the concentration of 10wt% in the ink composition, since this would amount to merely an obvious selection of a particular concentration within the broad range of concentration shown by Hori.

Regarding claim 42, Kondo in view of Byun and Weber further teaches the ink composition includes copper nitrate Cu(NO3)2 as the source of the metal cations (paragraph 0085) and the solvent includes water in the solvent mixture (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the concentration of 3)2) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 5wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 5wt% of metal salt Cu(NO3)2 overlaps with the ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 5wt% of the metallic salt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes the copper nitrate in the amount of 5 to 80 percent by mass (includes 5wt% as claimed) 3)2 in the concentration of 5wt% in the ink composition, since this would amount to merely an obvious selection of a particular concentration within the broad range of concentration shown by Hori.
Regarding claim 44, Kondo in view of Byun and Weber further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water in the solvent mixture (paragraph 0086). Therefore, Kondo teaches all limitations of this claim, except the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teach to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the content of the metallic compounds, such as metal salts (metal cation), in the precursor containing film (ink composition formed on the surface of the substrate) controls the specific resistance of the resulting conductive film (paragraph 0061). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (see MPEP 2144.05 II A).  Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (see MPEP 2144.05 I).  There is no evidence that adjusting a silver nitrate concentration to 3 wt% as recited produces critical or unexpected results.  Therefore, it would have been within the skill of the ordinary artisan to adjust the concentration of the metallic salt, silver nitrate, to 3 wt% in the ink composition in the process of forming a patterned metal film as disclosed by Kondo in view of Byun and Weber to yield a desired specific resistance in the resulting conductive film.
Regarding claim 45, Kondo further teaches the solvent includes organic solvent, 2-propanol (isopropanol), water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water, 2-propanol (isopropanol) and an organic solvent may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, 2-propanol is 0 to 100wt%, organic solvent is 0 to 100 wt%), and that a solvent mixture may be a combination of water, 2-propanol and an organic solvent.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  The broad ranges of concentrations of Kondo include or 
Therefore, Kondo in view of Hori teaches all limitation of this claim except the addition of organic solvent is DMSO. However, Weber teaches carrier of the inkjet ink composition is water with a so-solvent of alcohol, such as isopropyl alcohol (column 9 lines 34-43). Weber teaches when the carrier is water, a humectant is added to prevent the ink from drying out or crusting in the orifices of the printhead, wherein the humectant is dimethyl sulfoxide (DMSO) (column 9 lines 49-64). Therefore, it would have been within the skill of the ordinary artisan to adjust the amount of DMSO in the method of forming a patterned metal film to yield the desired level of prevention towards drying out or crusting in the orifices of the printhead. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amount of DMSO in the solvent of the ink composition for inkjet printing as suggested by Weber in the method of forming a conductive film as disclosed by Kondo in view of Byun and Weber .

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234), Weber (US5997622) and Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) as applied to claims 1-5, 7, 11-12, 17, 21, 39-42 and 44 above, and further in view of Poquette (US20110117338).
Regarding claim 43, Kondo in view of Byun and Weber further teaches the solvent includes organic solvent, water, 2-propanol (alcohol) and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water and an organic solvent may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, organic solvent is 0 to 100 wt%), and that a solvent mixture may be a combination of water and an organic solvent.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  The broad ranges of concentrations of Kondo include or overlap with the recited ratio of 90:10 wt% of water to organic solvent.  Furthermore, the preferred 
Therefore, Kondo in view of Hori teaches all limitations of this claim except the organic solvent is DMSO. However, Poquette teaches a method of forming metal plating on a substrate (abstract). Poquette and Kondo are analogous because they both teaches to coat the substrate with metal by contacting the surface with a metallic cation solution (see Poquette’s abstract and paragraph 0022; Kondo’s paragraph 0016). Poquette teaches organic solvent, dimethyl sulfoxide (DMSO) and ethanol, methanol or isopropanol (Kondo’s organic solvents, paragraph 0086) are functionally equivalent solvents to solvate the salt used as metal source, such as copper ion salt copper nitrates (paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art to substitute DMSO for ethanol, methanol or isopropanol as organic solvent in the method of forming a patterned metal film as disclosed by Kondo in view of Byun and Weber and Hori. 

Claim 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622), as applied to claims 1-5, 7,  above, and further in view of in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) and Magdassi (US20120204950)
Regarding claim 46, Kondo in view of Byun and Weber further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water in the solvent mixture (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the concentration of the silver nitrate (metal cation) and the CNT. However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, silver nitrate) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 25wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 25wt% of the metal salt lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the 
Kondo in view of Byun, Weber and Hori does not explicitly disclose the CNT in the solution. However, Magdassi teaches a method of forming a conductive transparent film on a substrate (abstract, paragraphs 0025). Magdassi and Kondo are analogues because they both teach to form a conductive film on a surface of the substrate, wherein the conductive film is applied by inkjet printing a solution of precursor of a metal, such as silver, on the substrate and applied metal precursor solution is post treated using plasma to render the precursor conductive (paragraphs 0037, 0039-0041, 0050-0051, 0053 of Magdassi; paragraphs 0016, 0081-0087 of Kondo). Madgassi teaches the conductive material is selected from a transition metal, including silver and silver precursor (silver nitrate is a silver precursor), and carbon nanotubes (CNT) (paragraphs 0039, 0042, 0050-0051). Madgassi teaches the conductive film forms by including one or two or more of the conductive material in the solution (paragraph 
Regarding claim 47, Kondo in view of Byun and Weber teaches the solvent includes ethanol, water in the solvent mixture (paragraph 0086), thus, Kondo teaches each of ethanol, water and organic solvent are in the concentration of 0 to 100 wt% in the solvent mixture (includes ethanol and water at a ratio of 95:5 wt%). Thus, Kondo teaches concentration of the solvent that is overlapping with the claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Kondo teaches a preferred range of water content of at least 50% by weight (paragraph 0086). However, it is well settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (See MPEP 2123). Thus, the preferred range . 

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Glycol-based solvent is fully supported be the specification. 
A person skilled in the art would immediately recognized that a solvent with surface tension below 35N/m2 is considered a “low surface tension solvent” and a solvent with surface tension above or equal to 35 N/m2 is considered a high surface tension solvent” 
“low-energy” and “low pressure” are art accepted terms. 
Byun’s viscosity is very broad range.
Byun is not analogous art because Byun does not teach application of plasma. 
Kondo does not teach that the ink composition includes a mixture of at least two types of solvent of low surface tension and high surface tension. 
Combination of alcohol and glycol-based ink provides unexpected results. 

In response to Applicant’s arguments, please consider the following comments: 
Examiner disagrees that the wording “but are not limited to” and “ethylene glycol and propylene glycol” are enough support for “glycol-based solvent”. The phrase “but 
It appears such statement is merely Applicant’s opinion without facture evidence. As stated in the 112 rejection above, the limitations “high surface tension” and “low surface tension” are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has not provided any facture support or evidence in the specification or the original claims to define such terms to clarify the metes and bounds of the limitations. 
As discussed above, low-energy” and “low-pressure” are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has not provided any facture support or evidence in the specification or the original claims, or the remarks, to define such terms to clarify the metes and bounds of the limitations. 
As discussed above, Byun teaches a metal pattern composition (abstract, paragraph 0003) and discloses the metal pattern composition ash a viscosity of 1 to 100000 centipoise (0.001 to 100 Pa-s) which overlaps with the claimed range. In addition, Byun teaches the viscosity controls how easy to form the thin film (paragraph Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Byun teaches forming a metal pattern using a metal composition (abstract, paragraph 0003), which is analogous art with the rest of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kondo teaches the mixed solvent of organic solvent including alcohol and water (paragraph 0086) and Weber teaches to include dimethyl sulfoxide (DMSO) (column 9 lines 49-64) in the solvent. Thus, the combination of references teaches the “low surface tension solvent” and “high surface tension solvent” and mixture of DMSO with alcohol. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717